— In five related child protective proceedings pursuant to article 10 of the Family Court Act, the petitioner appeals from an order of the Family Court, Dutchess County (Sammarco, J.), dated March 4, 2004, which denied the petitions and dismissed the proceedings.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, it failed to prove by a preponderance of the evidence that one of the subject children *872was sexually abused by another as alleged and, therefore, that the respondent parents were chargeable with neglect for failing to protect against the same (see generally Matter of Nicole V., 71 NY2d 112 [1987]; Matter of Brittany K., 308 AD2d 585 [2003]; Matter of Latisha W., 221 AD2d 645 [1995]). H. Miller, J.P., Ritter, Goldstein and Spolzino, JJ., concur.